Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the terms "comprising" should be replaced with -- including -- and the abstract should end with a period.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the second elastic spacer member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is further noted that said second elastic spacer member is missing structural relationship(s) with the claimed device since the first spacer member has been required to extend along the first and second edges (in claim 1).
17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4, 8 - 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagman, US 1,982,845.
Regarding Claim 1, Wagman discloses a ventilation device comprising a flexible support having a first edge 17 and a second edge 17' provided with first and second closing devices 21 arranged to cooperate with one another, the closing devices (21) having an open position (figure 1) in which the first and second edges (17, 17') are separated from one another so as to delimit a longitudinal opening in the flexible support, and a closed position (figure 2) in which the first and second edges (17, 17') cooperate so as to block the longitudinal opening, the ventilation device further comprising at least one elastic spacer member 13 which includes a first tab (portion of 13 from a ridge 16 up to the crease at 14 on the first edge 17 side) extending along the first edge (17) and a second tab (portion of 13 from the ridge 16 up to the crease 14 on the second edge 17' side) extending along the second edge (17'), characterized in that, when the closing devices (21) are in the closed position, the elastic spacer member is 
Regarding Claim 2, Wagman discloses the ventilation device according to claim 1, wherein the length of the first tab is less than one-third of the length of the first edge (17).
Regarding Claim 3, Wagman discloses the ventilation device according to claim 1, wherein the length of the second tab (portion of 13 on 17') is less than half the length of the second edge (17').
Regarding Claim 4, Wagman discloses the ventilation device according to claim 1, wherein the length of the second tab is substantially equal to the length of the first tab (see figures 1 and 2).
Regarding Claim 8, Wagman discloses the ventilation device according to claim 1, comprising a reinforcing part 16 cooperating with the elastic spacer member.
Regarding Claim 9, Wagman discloses the ventilation device according to claim 1, wherein the elastic spacer member (13) has a “U” or a “V” shape (see figures 1 and 2).
Regarding Claim 10, Wagman discloses the ventilation device according to claim 1, wherein the elastic spacer member (13) is positioned in proximity to a first end of the longitudinal opening (see figures 1 and 2).
Regarding Claim 11, Wagman discloses the ventilation device according to claim 10, wherein the elastic spacer member (13) comprises a central portion 16 mounted on 
Regarding Claim 12, Wagman discloses the ventilation device according to claim 1, further comprising a second elastic spacer member 13 (opposite to the first spacer member 13 as rejected in claim 1 above) which includes a first tab extending along the first edge (17) and a second tab extending along the second edge (17'), the second elastic spacer member being constrained, when the closing devices are in the closed position (figure 2), so that the first and second tabs tend to separate from one another, the length of at least the first tab of the second elastic spacer member being less than half the length of the first edge (see figures 1 and 2).
Regarding Claim 13, Wagman discloses the ventilation device according to claim 10, wherein the second elastic spacer member (13) is positioned in proximity to a second end of the longitudinal opening, opposite to the first end of the longitudinal opening (see figure 1).
Regarding Claim 14, Wagman discloses the ventilation device according to claim 13, wherein the second elastic spacer member (14) comprises a central portion 16 mounted on the flexible support (at 19) in proximity to the second end of the longitudinal opening.
Regarding Claim 16, Wagman discloses the ventilation device according to claim 1, wherein the first closing device (21) comprises a first zipper portion (for a slide member 22) and wherein the second closing device (21) comprises a second zipper portion (for the slide member 22 to couple said closing devices), configured to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagman, US 1,982,845.
Regarding Claims 17 - 19, Wagman discloses a handbag comprising at least one ventilation device according to claim 1 wherein the ventilation device comprises a slide fastener having the closing devices (21). Wagman does not explicitly disclose a garment, a tent or a sleeping bag comprising at least one ventilation device according to claim 1.
The examiner takes Official Notice that it is known in the art that slide fasteners are used for a garment, a tent or a sleeping bag. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the ventilation device of Wagman for a garment, a tent or a sleeping bag in order to spread open the tape members of a slide fastener when it is in an open configuration for ventilation purposes.
Claims 5 - 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagman, US 1,982,845 in view of Burns et al., US 6,339,845.

Burns et al. teach a ventilation device having an elastic spacer member 30 comprising a stem of plastic material 31 (the member 30 is made of plastic). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Wagman to include an elastic spacer member 30 as taught by Burns et al. so that the spacer member is provided at an end of the first and second edges in order to enhance the spreading of the opening when the closing devices (21) are in the open position. 
Regarding Claim 6, Wagman discloses the ventilation device according to claim 1. Wagman does not explicitly disclose at least one first sheath integral with the flexible support in which extends at least partially the elastic spacer member. Burns et al. teach a ventilation device comprising at least one first sheath 13 with the flexible support in which extends at least partially the elastic spacer member (30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation device of Wagman to include an elastic spacer member 30 having sheath (13) as taught by Burns et al. so that the spacer member is provided at an end of the first and second edges in order to enhance the spreading of the opening when the closing devices (21) are in the open position.
Regarding Claim 7, the combination of Wagman and Burns et al. teaches the ventilation device according to claim 6. Burns et al. further teach wherein the first sheath 
Regarding Claim 15, as best understood, the combination of Wagman and Burns et al. teaches the ventilation device according to claim 6. Burns et al. further teach a second sheath 13 integral with the flexible support, in which extends at least partially the second elastic spacer member (30) when the spacer member is modified to be at opposite ends of the first and second edges of Wagman.
Claims 1 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al., US 6,339,845.
Regarding Claim 1, Burns et al. disclose a ventilation device comprising a flexible support having a first edge 11 and a second edge 11 (on the other side of the zipper 20) provided with first and second closing devices (coupling elements of said zipper 20; figure 4) arranged to cooperate with one another, the closing devices having an open position (figure 4) in which the first and second edges (11) are separated from one another so as to delimit a longitudinal opening in the flexible support, and a closed position (figure 3) in which the first and second edges (11) cooperate so as to block the longitudinal opening, the ventilation device further comprising at least one elastic spacer member 30 which includes a first tab 31 extending along the first edge (11) and a second tab 31 extending along the second edge (11), characterized in that, when the closing devices are in the closed position (figure 3), the elastic spacer member (30) is constrained so that the first and second tabs (31) tend to separate from one another (see figures 2 - 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the length of the first tab (31) being less than half the length of the first edge (11), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it is noted that it is a design choice to have the length of the zipper (20) to be relatively larger than the length of the spacer member (30), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding Claims 2 - 5, Burns et al. teach the device according to claim 1. Burns et al. further teach the lengths of the first tab (31) and/or the second tab (31) are obviously modified dependent on the length of the zipper (20) and that the material of the spacer member (30) is plastic. 

Regarding Claim 8, Burns et al. teach the device according to claim 1. Burns et al. further teach a reinforcing part 32 cooperating with the elastic spacer member (30). 
Regarding Claim 9, Burns et al. teach the device according to claim 1. Burns et al. further teach wherein the elastic spacer member (30) has a “U” or a “V” shape (see figure 2).
Regarding Claim 10, Burns et al. teach the device according to claim 1. Burns et al. further teach wherein the elastic spacer member (30) is positioned in proximity to a first end of the longitudinal opening (see figure 4).
Regarding Claim 11, Burns et al. teach the device according to claim 10. Burns et al. further teach wherein the elastic spacer member (30) comprises a central portion 32 mounted on the flexible support in proximity to the first end of the longitudinal opening (see figures 3 and 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677